Title: From James Madison to Edmund Pendleton, 21 August 1789
From: Madison, James
To: Pendleton, Edmund


Dr Sir
N. Y. Aug. 21. 89.
The last 8 or 10 days have been spent on the subject of amendts. The work has been extremely difficult and fatiguing, as well on account of the dilatory artifices of which some of the antifederal members are suspected, as of the diversity of opinions & fancies inseparable from such an Assembly as Congress. At present there is a prospect of finishing to day, the plan so far as it lies with the H. of Reps. It does not differ much from the original propositions offered on that subject.
The Judiciary bill was postponed in order to consider the preceding subject. Many circumstances justified an opinion that if amendts. were not decided on at this crisis, other business & the approach of the time at which the members are generally determined to adjourn till December, would prevent any decision at [this] Session. A push was therefore made, and the House is now so […] in for the measure that it cannot well be relinquished. I am Dr. Sir Yours mo: Affecly.
Js. Madison Jr.
